                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:17-CV-601-FDW-DCK

 WHIRLPOOL PROPERTIES, INC.,                      )
 WHIRLPOOL CORPORATION, and                       )
 MAYTAG PROPERTIES, LLC,                          )
                                                  )
                        Plaintiffs,               )
                                                  )
    v.                                            )      ORDER
                                                  )
 FILTERS FAST, LLC,                               )
                                                  )
                        Defendant.                )
                                                  )

         THIS MATTER IS BEFORE THE COURT on “Plaintiffs, Whirlpool Properties, Inc.,

Whirlpool Corporation, And Maytag Properties, LLC’s, Motion To File Documents Under Seal

Relating To Whirlpool’s Resistance To Defendant Filters Fast’s Motion In Limine” (Document

No. 138) filed February 22, 2019. This motion has been referred to the undersigned Magistrate

Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully

considered the motion, the record, Local Rule 6.1, the Protective Order, and noting Defendant’s

counsel does not oppose this motion, the undersigned will grant the motion.

         As the time for public response has not run on this motion, the Court will consider any

objection to this Order from non-parties as an objection to the motion, requiring no additional

burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule 6.1(e).

         IT IS, THEREFORE, ORDERED that “Plaintiffs, Whirlpool Properties, Inc., Whirlpool

Corporation, And Maytag Properties, LLC’s, Motion To File Documents Under Seal Relating To

Motions In Limine” (Document No. 138) is GRANTED.
SO ORDERED.

              Signed: February 26, 2019




                      2
